               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 FLOYD C. SAUVE,

                      Petitioner,
                                                      Case No. 18-CV-932-JPS
 v.

 WARDEN RANDALL R. HEPP,
                                                                     ORDER
                      Respondent.


       Petitioner Floyd C. Sauve (“Sauve”) brings this petition for a writ of

habeas corpus to challenge a state court conviction arising from Milwaukee

County Circuit Case No. 2014CF004500. (Docket #1). In that case, a jury

found Sauve guilty of using a computer to facilitate a child sex crime in

violation of Wis. Stat. § 948.075(1r). Sauve claims that his due process rights

were violated during his jury trial and sentencing. Specifically, he contends

that (1) the circuit court’s decision to admit evidence of Sauve’s “other acts,”

which included sexually explicit text messages that he sent to other girls

who were not involved in Case No. 2014CF004500, violated his right to a

fair trial; (2) the evidence presented at trial was insufficient to prove an

intent to have sexual contact with a minor; and (3) Sauve’s sentence was

excessive, wrongly imposed without the benefit of a presentence report,

and failed to take into account mitigating factors.

       Respondent acknowledges that Sauve has exhausted his claims and

filed the habeas petition within the one-year statute of limitations. (Docket

#18 at 2–3). The parties have fully briefed their respective positions on

Sauve’s asserted grounds for relief pursuant to Magistrate Judge William

E. Duffin’s scheduling order. See (Docket #8). For the reasons explained
below, the Court finds that Sauve’s petition is without merit and therefore

must be denied.

1.     STANDARD OF REVIEW

       State criminal convictions are generally considered final. Review

may be had in federal court only on limited grounds. To obtain habeas relief

from a state conviction, 28 U.S.C. § 2254(d)(1) (as amended by the

Antiterrorism and Effective Death Penalty Act (“AEDPA”)) requires the

petitioner to show that the state court’s decision on the merits of his

constitutional claim was contrary to, or involved an unreasonable

application of, clearly established federal law as determined by the United

States Supreme Court. 28 U.S.C. § 2254(d)(1); Brown v. Payton, 544 U.S. 133,

141 (2005). The burden of proof rests with the petitioner. Cullen v. Pinholster,

563 U.S. 170, 181 (2011). The relevant decision for this Court to review is

that of the last state court to rule on the merits of the petitioner’s claim.

Charlton v. Davis, 439 F.3d 369, 374 (7th Cir. 2006).

       A state-court decision runs contrary to clearly established Supreme

Court precedent “if it applies a rule that contradicts the governing law set

forth in [those] cases, or if it confronts a set of facts that is materially

indistinguishable from a decision of [the Supreme] Court but reaches a

different result.” Brown, 544 U.S. at 141. Similarly, a state court

unreasonably applies clearly established Supreme Court precedent when it

applies that precedent to the facts in an objectively unreasonable manner.

Id.; Bailey v. Lemke, 735 F.3d 945, 949 (7th Cir. 2013).

       The AEDPA undoubtedly mandates a deferential standard of

review. The Supreme Court has “emphasized with rather unexpected

vigor” the strict limits imposed by Congress on the authority of federal

habeas courts to overturn state criminal convictions. Price v. Thurmer, 637


                                  Page 2 of 18
F.3d 831, 839 (7th Cir. 2011). It is not enough for the petitioner to prove the

state courts were wrong; he must also prove they acted unreasonably.

Harrington v. Richter, 562 U.S. 86, 101 (2005); Campbell v. Smith, 770 F.3d 540,

546 (7th Cir. 2014) (“An ‘unreasonable application of’ federal law means

‘objectively unreasonable, not merely wrong; even ‘clear error’ will not

suffice.’”) (quoting White v. Woodall, 134 S. Ct. 1697, 1702 (2014)).

       Indeed, the petitioner must demonstrate that the state court decision

is “so erroneous that ‘there is no possibility fairminded jurists could

disagree that the state court’s decision conflicts with [the Supreme] Court’s

precedents.’” Nevada v. Jackson, 133 S. Ct. 1990, 1992 (2013) (quoting

Harrington, 562 U.S. at 102). The state court decisions must “be given the

benefit of the doubt.” Woodford v. Visciotti, 537 U.S. 19, 24 (2002); Hartjes v.

Endicott, 456 F.3d 786, 792 (7th Cir. 2006). Further, when a state court applies

general constitutional standards, it is afforded even more latitude under the

AEDPA in reaching decisions based on those standards. Knowles v.

Mirzayance, 556 U.S. 111, 123 (2009); Yarborough v. Alvarado, 541 U.S. 652, 664

(2004) (“[E]valuating whether a rule application was unreasonable requires

considering the rule’s specificity. The more general the rule, the more

leeway courts have in reaching outcomes in case-by-case determinations.”).

       As the Supreme Court has explained, “[i]f this standard is difficult

to meet, that is because it was meant to be.” Harrington, 562 U.S. at 102.

Indeed, Section 2254(d) stops just short of “imposing a complete bar on

federal-court relitigation of claims already rejected in state proceedings.”

See id. This is so because “habeas corpus is a ‘guard against extreme

malfunctions in the state criminal justice systems,’ not a substitute for

ordinary error correction through appeal.” Id. at 102–03 (quoting Jackson v.

Virginia, 443 U.S. 307, 332 n.5 (1979) (Stevens, J., concurring)).


                                 Page 3 of 18
       A federal court may also grant habeas relief on the alternative

ground that the state court’s adjudication of a constitutional claim was

based upon an unreasonable determination of the facts in light of the

evidence presented. 28 U.S.C. § 2254(d)(2). The underlying state court

findings of fact and credibility determinations are, however, presumed

correct. Newman v. Harrington, 726 F.3d 921, 928 (7th Cir. 2013). The

petitioner overcomes that presumption only if he proves by clear and

convincing evidence that those findings are wrong. 28 U.S.C. § 2254(e)(1);

Campbell, 770 F.3d at 546. “A decision ‘involves an unreasonable

determination of the facts if it rests upon factfinding that ignores the clear

and convincing weight of the evidence.’” Bailey, 735 F.3d at 949–50 (quoting

Goudy v. Basinger, 604 F.3d 394, 399–400 (7th Cir. 2010)). “‘[A] state-court

factual determination is not unreasonable merely because the federal

habeas court would have reached a different conclusion in the first

instance.’” Burt v. Titlow, 134 S. Ct. 10, 15 (2013) (quoting Wood v. Allen, 558

U.S. 290, 301 (2010)). If shown, an unreasonable factual determination by

the state court means that this Court must review the claim in question de

novo. Carlson v. Jess, 526 F.3d 1018, 1024 (7th Cir. 2008).

2.     RELEVANT BACKGROUND

       In 2014, Sauve was charged with one count of using a computer to

facilitate a child sex crime, in violation of Wis. Stat. § 948.075(1r). He was

arrested after he messaged, and arranged meetings with, a fourteen-year-

old who is known as “T.N.S.” (Docket #18-4 at 2). Sauve knew that T.N.S.

was only fourteen, but still sent her sexually explicit messages and arranged

to meet with her. Police arrested Sauve when he arrived for their third

meeting.




                                  Page 4 of 18
       The case proceeded to trial. T.N.S. testified that she had met Sauve

online. She explained that initially he pretended to be a teenaged boy, but

later he told her that he was thirty-six. According to T.N.S., after messaging

for two weeks, they met up at a library. During this meeting, Sauve

suggested that she come to his house “if she felt comfortable enough.” Id.

at 3. She testified that Sauve hugged and kissed her goodbye at the end of

their second meeting, which took place at a park.

       The State presented evidence of the sexually explicit messages that

Sauve sent to T.N.S. For example, one message stated, “if we meet and hang

out, I won’t try to grab your boobs or anything unless you let me, L-O-L.”

Another message read, “as long as you don’t say anything and only do

private stuff in private places, no one would get in trouble. I just have to

trust you to keep our secret, secret.”

       The State also presented witness Detective Justin Landry (“Landry”),

an investigative officer. Landry had worked on T.N.S.’s case, and had

pretended to be T.N.S. in order to arrange the third and final meeting with

Sauve. During the exchanges in which Landry pretended to be T.N.S.,

Sauve said he wanted to make out with her. When Landry arrested Sauve

at the meeting place, Sauve was carrying a loaded handgun, knives, and a

handcuff key.

       Finally, the State presented five text message exchanges between

Sauve and two other adolescent girls who were not involved in the charged

conduct. These messages with the other girls (hereinafter, the “other acts”

evidence) were sexually charged and explicitly discussed their young age.

For example, one message read, “even at eleven you [will] still be my

youngest kiss.” Id. at 3.




                                 Page 5 of 18
       Before admitting the messages, the trial court held a hearing on their

admissibility, and ultimately concluded that although the messages were

prejudicial, they were also highly relevant to the charged conduct and

probative of Sauve’s motive, plan, and intent to commit a child sex crime.

(Docket #18-11 at 12:3–22). Specifically, the trial court found that the

messages had “a tendency to prove that intent” in light of the “same

communication system,” the “similar content” of the messages, and the

“similar direction to female children.” Id. at 10:2–6. Later, the trial judge

noted that “the communications were all near in time. . . using the same

computer system,” that the circumstances were very similar, and that the

messages “certainly go toward showing intent, and it paints the picture in

the context of someone who’s basically trolling for victims.” Id. at 12:13–17.

The trial court concluded that the “probative value is not substantially

outweighed by other considerations” such as prejudice that the other acts

evidence would cause the jury to base its decision on emotion, disgust, or

“something other than the established propositions of the case.” Id. at 12:10–

12; 12:18–20.

       When Sauve took the stand to testify in his defense, he admitted to

messaging with T.N.S., which he described as “stupid” and “flirtatious.”

(Docket #18-14 at 27:10–11). He acknowledged meeting with her, hugging

her, and kissing her, but claimed that he had no intention of having a sexual

encounter. Id. at 31:2–7.

       The judge issued the following jury instruction regarding the other

acts evidence:

                Evidence has been presented regarding other
                conduct of the defendant for which the
                defendant is not on trial. Specifically, evidence
                has been presented that the defendant sent


                                  Page 6 of 18
             message[s] to persons other than [T.N.S.] If you
             find that this conduct did occur, you should
             consider it only on the issues of motive,
             opportunity, intent, preparation or plan,
             knowledge, context or background.

             You may not consider this evidence to conclude
             that the defendant has a certain character or a
             certain character trait that the defendant acted
             in conformity with that trait or character with
             respect to the offense charged in this case. . .

             The evidence was received on issues of motive;
             that is, whether the defendant has a reason to
             desire the result of the offense charged.
             Opportunity; that is, whether the defendant had
             the opportunity to commit the offense charged.
             Intent; that is, whether the defendant acted with
             the state of mind that is required for intent [the]
             offense charged. Preparation or plan; that is,
             whether the other conduct of the defendant was
             part of a desire or scheme that led to the
             commission of the offense charged. Knowledge;
             that is, whether the defendant was aware of
             facts that are required to make criminal the
             offense charged. Cont[ext] and background;
             that is, to provide a more complete presentation
             of the evidence relating to the evidence charged.

             You may consider this evidence only for the
             purposes I have described giving it the weight
             you determine it deserves. It is not to be used to
             conclude that the defendant is a bad person or
             that the reason -- or and for that reason is still
             [guilty of] the offense charged.

(Docket #18-14 at 58:11–59:17).

        Based on the evidence presented at trial, the jury found Sauve

guilty. On May 22, 2015, he was sentenced to 15 years imprisonment,

followed by 25 years of supervision. At this hearing, neither party


                                  Page 7 of 18
requested a presentence investigation report, and the trial court decided not

to order one.

3.     ANALYSIS

       3.1      Admission of Other-Acts Evidence

       At the outset, the Court must determine whether Sauve procedurally

defaulted on his claim that his due process rights were violated by the

admission of other-acts evidence. (Docket #18 at 22–23). This Court cannot

consider Sauve’s habeas claim unless it has first been “fully and fairly

presented. . .to the state appellate courts,” thereby giving the courts a

“meaningful opportunity to consider the substance of the claim[] that he

later presents in his federal challenge.” Bintz v. Bertrand, 403 F.3d 859, 863

(7th Cir. 2005); 28 U.S.C. § 2254(b)(1)(A). Fair presentment requires that the

petitioner apprise the state courts of the constitutional nature of the claim,

but it “does not require hypertechnical congruence between the claims

made in the federal and state courts; it merely requires that the factual and

legal substance remain the same.” Anderson v. Benik, 471 F.3d 811, 815 (7th

Cir. 2006) (citation omitted). The Seventh Circuit considers the following

factors to determine whether the issue was adequately presented to the

state judiciary:

                1) whether the petitioner relied on federal cases
                that engage in a constitutional analysis; 2)
                whether the petitioner relied on state cases
                which apply a constitutional analysis to similar
                facts; 3) whether the petitioner framed the claim
                in terms so particular as to call to mind a specific
                constitutional right; and 4) whether the
                petitioner alleged a pattern of facts that is well
                within the mainstream of constitutional
                litigation.




                                   Page 8 of 18
Ellsworth v. Levenhagen, 248 F.3d 634, 639 (7th Cir. 2001).

       In this case, the Wisconsin Court of Appeals considered the

application of Wis. Stat. § 904.04(2), Wisconsin’s evidentiary rule that deals

with other crimes and acts, to determine whether the trial court “wrongly

admitted evidence of his communications with other young girls.” State v.

Sauve, 2016AP546-CR, 2017 WL 2859878, at *3 (Wis. Ct. App. July 5, 2017).

In his initial briefing, Sauve did not rely on federal cases that engage in a

constitutional analysis of whether the admission of other acts evidence was

so improper as to deprive him of due process of law. See (Docket #18-2).

However, Sauve cited to state court cases that reference this right. For

example, in State v. Marinez, 797 N.W.2d 399, 423 (Wis. 2011), the Wisconsin

Supreme Court evaluated whether the inclusion of other acts evidence “so

infected the trial with unfairness as to deny [defendant] due process.”

(internal quotation marks omitted). The other cases that Sauve cites each

evaluate whether the trial courts used a “demonstrate[ed] rational process”

when deciding whether to admit evidence of other acts. State v. Hunt, 666

N.W.2d 771, 782 (Wis. 2003); State v. Sullivan, 576 N.W.2d 30, 36 (Wis. 1998).

Those cases require trial courts to engage in a “demonstrative rational

process” to ensure that the defendant received a fair trial. Sullivan, 576

N.W.2d at 36–37.

       This framing—i.e., requiring an evidentiary question be assessed

through a certain process in order to ensure fairness to the defendant—calls

to mind the due process right to a fair trial, which is enshrined in the Fifth

and Fourteenth Amendments. See Dowling v. United States, 493 U.S. 342,

343–44, 352 (1990) (holding that the Fifth Amendment’s due process clause

did not bar the use of testimony regarding another crime for which

defendant had been acquitted); Woodruff v. Lane, 818 F.2d 1369, 1373 (7th


                                Page 9 of 18
Cir. 1987) (examining whether evidence of other crimes violated

petitioner’s due process rights); Richardson v. Lemke, 745 F.3d 258, 276 (7th

Cir. 2014) (“engaging in an evidentiary due process analysis. . .by asking

whether the probative value of the evidence is greatly outweighed by the

prejudice to the accused.”).

       On balance, the Court finds that Sauve’s due process rights were

sufficiently invoked in the state court litigation that the Wisconsin Court of

Appeals would have had notice of the constitutional nature of the claim.

The facts and theory at issue here—i.e., the fairness of including other acts

evidence—call to mind the oft litigated due process right to a fair trial. This

case is distinguishable from a case like Peterson v. Douma, in which the

Seventh Circuit agreed that a petitioner’s arguments were uncertified

because he had “never raised a constitutional due process argument in state

court, either explicitly or by relying on facts [or] case law that should have

put the state court on notice as to the federal constitutional nature of this

claim.” 751 F.3d 524, 531 (7th Cir. 2014). Respondent’s procedural default

argument will be disposed of, and the Court will proceed to evaluate the

merits of this claim.

       Sauve complains that the state court’s application of Wis. Stat. §

904.04(2) resulted in an unfair trial. Wis. Stat. § 904.04(2) allows “evidence

of other crimes, wrongs or acts. . .when offered for other purposes, such as

proof of motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake.” Id. § 904.04(2)(a). In criminal proceedings

for serious sex offenses, “evidence of any similar acts by the accused is

admissible.” Id. § 904.04(2)(b). Like their federal counterparts, state trial

judges retain discretion to exclude evidence if “its probative value is

substantially outweighed by the danger of unfair prejudice.” Id. § 904.03.


                                Page 10 of 18
Wisconsin case law sets forth an analysis for determining whether to admit

evidence under Section 904.04(2), which requires that the evidence be

offered for a permissible purpose; that the evidence be relevant; and that

the probative value substantially outweigh its prejudice or other concerns.

Sullivan, 216 Wis. 2d at 772–73.

       “Within the perimeters of the Due Process Clause the states are free

to establish their own rules of evidence and are exempt from federal

oversight except in those instances where errors of a constitutional

magnitude have been made.” United States ex. rel. Bleimehl v. Cannon, 525

F.2d 414, 420 (7th Cir. 1975). Accordingly, state court evidentiary issues “are

normally not subject to habeas review.” Dressler v. McCaughtry, 238 F.3d

908, 914 (7th Cir. 2001). To establish a habeas claim based on a state court’s

evidentiary ruling, “a petitioner must establish that the incorrect

evidentiary ruling was so prejudicial that it violated his due process right to

a fundamentally fair trial, creating the likelihood that an innocent person

was convicted.” Id. (emphasis added). In light of the trial court’s vast

discretion in determining the admissibility of evidence, “[i]f the evidence is

probative, it will be very difficult to find a ground for requiring as a matter

of constitutional law that it be excluded; and if it is not probative, it will be

hard to show how the defendant was hurt by its admission.” Watkins v.

Meloy, 95 F.3d 4, 7 (7th Cir. 1996).

       Moreover, the Seventh Circuit has visited the question of whether

the admission of prior acts of sexual assault or child molestation to show

intent constitutes a due process violation in the federal context, and found

that it does not. United States v. Julian, 427 F.3d 471, 487 (7th Cir. 2005)

(noting that “sexual assault cases, especially cases involving victims who

are juveniles, often raise unique questions regarding the credibility of the


                                   Page 11 of 18
victims which render a defendant’s prior conduct especially probative.”);

United States v. Stokes, 726 F.3d 880, 896 (7th Cir. 2013) (affirming district

court’s admission of evidence of a defendant’s child molestation conviction

and prior sexual abuse of children).

       The record demonstrates that the trial court acted well within the

bounds of due process when it admitted the evidence of Sauve’s prior acts

to show that he intended to use electronic communication to initiate sexual

encounters with minors. The transcripts show that the court considered the

evidence’s relevance, purpose, and the extent of its prejudice, and gave a

limiting instruction to the jury in order to mitigate any potential prejudicial

effect. The Wisconsin Court of Appeals, though tasked with a deferential

review, thoroughly engaged with the record and conducted its own three-

step inquiry under Sullivan, assessing the relevance, purpose, and

prejudicial effect of the evidence. Sauve, 2017 WL 2859878, at *3–4. The

Wisconsin Court of Appeals ultimately concluded that “the record reflects

a proper basis for the circuit court’s decision to admit the disputed other

acts evidence.” Id. at *4. Federal courts considering the same evidentiary

issues consistently reach similar conclusions about the constitutional

propriety of including other acts evidence. See Julian, 427 F.3d at 487; Stokes,

726 F.3d at 896; Woodruff, 818 F.2d at 1373; Richardson, 745 F.3d at 276.

Accordingly, this Court has no basis on which to conclude that evidence

was admitted in violation of Sauve’s due process rights, or in contravention

of clearly established Supreme Court precedent.

       3.2    Sufficiency of Evidence

       “[T]he Due Process Clause protects the accused against conviction

except upon proof beyond a reasonable doubt of every fact necessary to

constitute the crime with which he is charged.” In re Winship, 397 U.S. 358,


                                 Page 12 of 18
364 (1970). To successfully challenge the sufficiency of the evidence of a

conviction, a habeas petitioner must show that “no rational trier of fact

could have found proof of guilt beyond a reasonable doubt” based on the

evidence presented at trial. Jackson v. Virginia, 443 U.S. 307, 324 (1979). The

court need not “ask itself whether it believes that the evidence at the trial

established guilt beyond a reasonable doubt.” Id. at 319 (quoting Woodby v.

INS, 385 U.S. 276, 282 (1966)).“Instead, the relevant question is whether,

after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. (emphasis in original).

       In State v. Poellinger, the Wisconsin Supreme Court adopted a

similarly deferential standard for reviewing challenges to the sufficiency of

evidence, which stems from Jackson v. Virginia. 451 N.W.2d 752, 757 (Wis.

1990). Specifically, in Poellinger, the Wisconsin Supreme Court stated that

“when faced with a record of historical facts which supports more than one

inference, an appellate court must accept and follow the inference drawn

by the trier of fact unless the evidence on which that inference is based is

incredible as a matter of law.” Id. (citing Jackson, 443 U.S. at 326).

       Pursuant to In re Winship, the State needed to provide evidence to

prove, “beyond a reasonable doubt of every fact necessary to constitute the

crime with which he is charged.” 397 U.S. at 364. Accordingly, in order to

prove a violation of Wis. Stat. § 948.075(1r), the state needed to establish

that Sauve “use[d] a computerized communication system to communicate

with an individual who the actor believe[d] or ha[d] reason to believe ha[d]

not attained the age of 16 years with intent to have sexual contact or sexual

intercourse with the individual.” See Wis. Stat. § 948.075(1r). In order to

prove intent, the statute further requires “[p]roof that the actor did an act,


                                 Page 13 of 18
other than use a computerized communication system to communicate

with the individual.” Id. § 948.075(3); see also Sauve, 2017 WL 2859878, at *2.

       The Wisconsin Court of Appeals addressed Sauve’s contention that

“no act was introduced at the trial to prove. . .he intended to accomplish,

execute or carry out an intent to have sexual contact or sexual intercourse

with the victim.” Id. The following analysis reflects the Wisconsin Court of

Appeals’ review of the evidence:

              When evaluating the sufficiency of evidence
              necessary to prove the fourth element of using a
              computer to facilitate a child sex crime, a court
              properly looks at the defendant's actions in
              conjunction       with      the     computerized
              communications. See State v. Schulpius, 2006 WI
              App 263, ¶13, 298 Wis. 2d 155, 726 N.W.2d 706.
              Here, the State showed that Sauve twice met
              T.N.S. in person, and on the second occasion he
              hugged and kissed her. Sauve also went to a
              place where he thought he would have a third
              meeting with T.N.S., and he arrived heavily
              armed and carrying a handcuff key. Sauve took
              these actions in the context of sending
              computerized messages to T.N.S. and to the
              person he thought was T.N.S. in which he
              discussed “grab[bing her] boobs” and “do[ing]
              private stuff in private places,” stated he would
              have time to “make out or whatever,” and
              expressed his hope for “a hug and a kiss.” We
              must conclude that Sauve committed multiple
              acts permitting the inference that he intended to
              have sexual contact with T.N.S. See id.

              Sauve nonetheless argues that the evidence was
              insufficient to prove him guilty because, he
              says, while his actions permit inferences that he
              was grooming the child for a sexual encounter,
              “inferences about his intentions w[ere] not



                                Page 14 of 18
              sufficient.” To the contrary, the law is well
              settled that “[j]uries often must infer intent.” See
              State v. Williams, 2002 WI 58, ¶79, 253 Wis. 2d 99,
              644 N.W.2d 919. Indeed, “[i]ntent is by its very
              nature rarely susceptible to proof by direct
              evidence.” Id. Moreover, “where more than one
              inference might be drawn from the evidence
              presented at trial, we are bound to accept the
              inference drawn by the jury.” State v. Forster,
              2003 WI App 29, ¶2, 260 Wis. 2d 149, 659
              N.W.2d 144. Accordingly, we must reject
              Sauve’s challenge to the sufficiency of the
              evidence.

Id. at *2–3. Pursuant to the principles set forth in Jackson v. Virginia, and

subsequently adopted in Poellinger, the Wisconsin Court of Appeals was

properly deferential to the trier of fact. The Wisconsin Court of Appeals

noted “multiple acts”—including the multiple meetings planned, the hug

and the kiss after the second meeting, and the possession of weapons and a

handcuff key upon arrest at the third meeting—which, in conjunction with

Sauve’s sexually explicit communications and expressed desire to have a

“kiss” and “make out or whatever” with T.N.S., would allow a reasonable

jury to infer Sauve’s intent to have a sexual encounter with the girl. Id. The

Wisconsin Court of Appeals’ decision does not run contrary to, or

erroneously apply, Supreme Court precedent. To the contrary, the Court of

Appeals properly gave “full play to the responsibility of the trier of fact. .

.to draw reasonable inferences from basic facts to ultimate facts.” Jackson,

443 U.S. at 319.

       3.3    Challenge to Sentence

       Habeas relief is available to people who are held in custody “in

violation of the Constitution or laws or treaties of the United States.” 28



                                Page 15 of 18
U.S.C. § 2254. Accordingly, “it is only noncompliance with federal law that

renders a State’s criminal judgment susceptible to collateral attack in the

federal courts.” Wilson v. Corcoran, 562 U.S. 1, 5 (2010) (emphasis in

original). It is well settled that “federal habeas corpus relief does not lie for

errors of state law.” Id. (citing and quoting Estelle v. McGuire, 502 U.S. 62, 67

(1991); Lewis v. Jeffers, 497 U.S. 764, 780 (1990)). “Thus, an error in the

interpretation of [a]. . .statute, or the application of state sentencing rules,

does not present a cognizable claim for federal habeas relief.” Dellinger v.

Bowen, 301 F.3d 758, 765 (7th Cir. 2002).

       Sauve’s primary contention with his sentence is that it was imposed

without the benefit of a presentence investigation report, which often

discuss mitigating factors or rehabilitative potential. (Docket #1 at 8, 17).

Wisconsin state law governs sentencing in state criminal proceedings. See

Wis. Stat § 972.15; State v. Melton, 834 N.W.2d 345, 352 (Wis. 2013). Sauve

has not argued that the failure to order a presentence investigation report

violates a constitutional right. Accordingly, the Court will not entertain this

ground for habeas relief.

5.     CONCLUSION

       For the reasons explained above, the Court finds that Sauve’s

asserted grounds for relief are without merit. The Wisconsin state courts

did not err in their conclusions of law and fact regarding whether Sauve’s

due process rights were violated by the inclusion and sufficiency of certain

evidence. Moreover, his claim regarding his sentence is not cognizable in

federal court, and, as it cannot be entertained, it must be dismissed.

       Under Rule 11(a) of the Rules Governing Section 2254 Cases, “the

district court must issue or deny a certificate of appealability when it enters

a final order adverse to the applicant.” To obtain a certificate of


                                 Page 16 of 18
appealability under 28 U.S.C. § 2253(c)(2), Petitioner must make a

“substantial showing of the denial of a constitutional right” by establishing

that “reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal citations

omitted). As the Court discussed above, no reasonable jurists could debate

whether the petition has merit. The Court must, therefore, deny Petitioner

a certificate of appealability.

       Finally, the Court closes with some information about the actions

that Petitioner may take if he wishes to challenge the Court’s resolution of

this case. This order and the judgment to follow are final. A dissatisfied

party may appeal this Court’s decision to the Court of Appeals for the

Seventh Circuit by filing in this Court a notice of appeal within 30 days of

the entry of judgment. See Fed. R. App. P. 3, 4. This Court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Fed. R.

App. P. 4(a)(5)(A). Moreover, under certain circumstances, a party may ask

this Court to alter or amend its judgment under Federal Rule of Civil

Procedure 59(e) or ask for relief from judgment under Federal Rule of Civil

Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e)

must be filed within 28 days of the entry of judgment. The Court cannot

extend this deadline. See Fed. R. Civ. P. 6(b)(2). Any motion under Federal

Rule of Civil Procedure 60(b) must be filed within a reasonable time,

generally no more than one year after the entry of the judgment. The court

cannot extend this deadline. See id. A party is expected to closely review all




                                  Page 17 of 18
applicable rules and determine what, if any, further action is appropriate in

a case.

          Accordingly,

          IT IS ORDERED that Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 (Docket #1) be and the same is hereby

DENIED;

          IT IS FURTHER ORDERED that a certificate of appealability as to

Petitioner’s petition be and the same is hereby DENIED; and

          IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

          The Clerk of the Court is directed to enter judgment accordingly.

          Dated at Milwaukee, Wisconsin, this 26th day of November, 2019.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




                                  Page 18 of 18
